Citation Nr: 1625729	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected stress fracture of the left 3rd metatarsal.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran presented testimony at a Board hearing, held by videoconference, before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board subsequently remanded the case for further development in February 2015.  The case has since been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2015 remand instructions, the Veteran was provided with an additional VA examination to assess the current severity and manifestations of his service-connected left foot disorder.  A report from the March 2015 VA examination has been associated with the claims file, and contains diagnoses for the left foot including flat foot, metatarsalgia, left foot injury, plantar fasciitis, degenerative arthritis, and rheumatoid arthritis.

The Board directed that, in addition to documenting the Veteran's lay statements as to his left foot symptomatology and the results of objective range of motion testing, the examiner should provide an opinion as to whether the Veteran's left foot disability was moderate, moderately severe, or severe in nature, and state whether the Veteran had rheumatoid arthritis, and if so, whether it was due to his service-connected stress fracture of the left 3rd metatarsal.  Although the examiner documented the Veteran's description of his foot pain as moderate, the examiner did not personally provide an assessment of the severity of the Veteran's left foot disability.  The examiner further, while providing a diagnosis of rheumatoid arthritis, did not state an opinion as to whether this was related to the Veteran's service-connected disability.  

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the March 2015 VA examination report does not substantially comply with the Board's remand directives, additional development for an adequate opinion is needed.  In light of a June 2015 statement from the Veteran asserting that his limp and pain levels were increasing daily, and that his original stress fracture injury was worsening and "spreading into [his] ankle and lower leg," the AOJ should schedule the Veteran for an additional VA examination to assess the current severity of his service-connected stress fracture of the left 3rd metatarsal, rather than sending the file for a supplemental medical opinion.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (veteran is entitled to new VA examination where there is evidence that the disability has worsened since the last VA examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination to allow for fully informed evaluation).   

As the Board is remanding this case for further development, additional efforts should be made to obtain any outstanding VA and private medical records that remain outstanding.  See 38 C.F.R. § 3.159(c).  In his June 2015 statement, the Veteran indicated that he was scheduled for a VA podiatry clinic appointment in June 2015 and had recently been seen at primary care and physical therapy appointments for his foot and ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records, to include those from February 2015 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to provide a release form for complete private treatment records from Medical Specialists of Johnson City from September 2011 to present and to further identify and provide a release form for any other relevant records of private treatment relating to his left foot disorder that have not yet been associated with the file.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  After completing the above, arrange for the Veteran to undergo a VA examination with an appropriate medical professional to determine the current severity of his service-connected stress fracture of the left 3rd metatarsal and any related left foot and/or ankle disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

The examination report must include range of motion findings.  The examiner must identify and describe any and all current left foot symptomatology, including any pain, swelling, tenderness, stiffness, weakness, fatigability, deformity, abnormal weight-bearing, pronation, limited motion, numbness, or functional loss associated with the foot due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.  The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the foot, or during flare-ups.  If there is no objective evidence of these symptoms, the examiner should so state.

The examiner must also provide an opinion as to the severity of the Veteran's foot disability (moderate, moderately severe, or severe) with an explanation for how he/she selected the particular level.  The examiner is advised that the Board is requesting his/her medical opinion, and merely transcribing the Veteran's description of the intensity of his subjectively-experienced symptoms will be insufficient for the purpose of this inquiry.

Finally, the examiner should also indicate whether any disability affecting the Veteran's left foot/ankle, including but not limited to rheumatoid arthritis, is at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected stress fracture of the left 3rd metatarsal.  The examiner's attention is particularly directed to a May 2015 MRI report and private treatment records documenting a diagnosis of rheumatoid arthritis. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the remand instructions; implement corrective procedures as needed.  

5.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim of entitlement to a disability rating in excess of 20 percent for service-connected stress fracture of the left 3rd metatarsal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




